Quayle Action 
This application is in condition for allowance except for the following formal matters: 
See the claim objections below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1-4 is/are objected to because of the following informalities:
For Claims 1-4, the noted informalities and their suggested correction are shown below.


(1) preparing initial data: the initial data is a land labeled dataset, including a land color map and a corresponding depth map for training; in addition, a small number of real underwater color images are collected to assist the training and testing; 
(2) constructing of a style transfer subnetwork; 
(2-1) the style transfer subnetwork is constructed based on generative adversarial network model, in which the generator uses a U-Net structure, which is composed of an encoder and a decoder; 
(2-2) a discriminator consists of three parts; the first part is a module composed of convolutional (Conv) and Leaky Rectified Linear units (ReLUs); the second part is three modules composed of Con, batch standardization (BN) and Leaky ReLUs; the third part is a sigmoid function layer that is used to output 
(2-3) a style loss function and a content loss function are used to preserve a content and transform a style of an input image, and a total loss function of a whole style transfer subnetwork is constructed; 
(3) constructing a task subnetwork; 
(3-1) depth estimation and color correction are separately realized by using two generative adversarial networks, in which the structure of a generator and a discriminator are the same as that of generator and discriminator in the style transfer subnetwork; on this basis, the depth 
(3-2) adapting the domain using two discriminators; 
(3-3) constructing the total loss function of the entire task subnetwork; 
(4) training the whole network composed by (2) and (3); 
(4-1) the land labeled data and underwater real data are used to train the style transfer subnetwork, and then a convergent training model is obtained, so as to obtain effective synthetic underwater labeled data; 
(4-2) the synthetic underwater labeled dataset obtained by the style transfer subnetwork is used to train the task subnetwork; real underwater images are simultaneously added to train together, so as to reduce a difference between real underwater domain and synthetic underwater domain and improve the deep neural network's ability to process real underwater images; 
(4-3) the two generative adversarial networks are connected in series according to the order of the style transfer subnetwork and task subnetwork, and the total loss function is used for unified training and fine-tuning the whole network framework; when the training is completed, the trained model can be used for testing on the test set to obtain an output result of the corresponding input image.


(2-1) the style transfer subnetwork is constructed based on the generative adversarial network model, in which the generator uses U-Net structure and the encoder is composed of four similar modules, each module containing a dense connection layer and a transition layer; the dense connection layer is composed of three dense blocks, and the transition layer is composed of batch standardization, ReLU, convolution and average pooling; the decoder is composed of four symmetric modules, each of which is a combination of deconvolution, BN and ReLU; 

(2-3) the style loss function … 

Claim 3 (Currently Amended). The method for depth estimation and color correction of monocular underwater images based on deep neural network according to claim 2, wherein, in step (2- 1), in order to obtain multi-scale information, a multi-scale module is added to the structure of the U-Net structured generator at the end.



(3-2) two discriminators are used …

Allowable Subject Matter
Claim(s) 1-4 is/are objected to because of informalities but if the informalities above are fixed the claims would be allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a depth estimation and color correction method for monocular underwater images based on deep neural network. The closest prior art, Liu et al. (“The Synthesis of Unpaired Underwater Images Using a Multistyle Generative Adversarial Network” – hereinafter “Liu”) shows a similar system which also includes an Underwater Resnet with an EDL penalty term in the asynchronous training mode (UResnet-P-A) model achieved the best performance with regard to both color correction.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
INVENTOR
DOC ID
RELEVANCE
Ye et al.
"Deep Joint Depth Estimation and Color Correction From Monocular Underwater Images Based on Unsupervised Adaptation Networks”

Key concepts include: “joint underwater depth estimation and color correction monocular underwater images,” “style adaptation network (SAN),” “synthetic data,” and “domain-invariant representations.”

Li et al. 
" The Synthesis of Unpaired Underwater Images Using a Multistyle Generative
Adversarial Network”
Key concepts include: “underwater depth map estimation,” “image-to-image translation,” “translated hazy in-air images into a series of continuously changing underwater images with a specified style,” and “coarse-to-fine network.”


"Underwater Image Enhancement With a Deep Residual Framework”
Key concepts include: “generate synthetic underwater images as training data for convolution neural network models,” “loss function and training mode,” “batch normalization,” and “color correction.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666